UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8527 DIALYSIS CORPORATION OF AMERICA (Exact name of registrant as specified in its charter) Florida 59-1757642 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1302 Concourse Drive, Suite 204, Linthicum, Maryland (Address of principal executive offices) (Zip Code) (410) 694-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Common Stock Outstanding Common Stock, $.01 par value: 9,600,385 shares as of November 9, 2009. DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES INDEX PART I FINANCIAL INFORMATION The Consolidated Financial Statements (Unaudited) for the three months and nine months ended September 30, 2009 and September 30, 2008, include the accounts of the Registrant and its subsidiaries. Item 1. Financial Statements 1 1) Consolidated Statements of Income for the three months and nine months ended September 30, 2009 and September 30, 2008 (Unaudited). 1 2) Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008. 2 3) Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and September 30, 2008 (Unaudited). 3 4) Notes to Consolidated Financial Statements as of September 30, 2009 (Unaudited). 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 6. Exhibits 26 i PART IFINANCIAL INFORMATION Item 1. Financial Statements DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues: Sales: Medical services revenue $ Product sales Total sales revenues Operating costs and expenses: Cost of sales revenues: Cost of medical services Cost of product sales Total cost of sales revenues Selling, general and administrative expenses: Corporate Facility Total Stock compensation expense 70 82 Depreciation and amortization Provision for doubtful accounts Operating income Other income (expense), net 3 ) ) Income before income taxes Income tax provision Net income Less: net income attributable tononcontrolling interests Net income attributable to the company $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See notes to consolidated financial statements. DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share amounts) September 30, December 31, 2008(A) ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $3,003 at September 30, 2009; $2,540 at December 31, 2008 Inventories, less allowance for obsolescence of $15,000 at September 30, 2009 and December 31, 2008 Deferred income tax asset Prepaid expenses and other current assets Total current assets Property and equipment: Land Buildings and improvements Machinery and equipment Leasehold improvements Less accumulated depreciation and amortization Goodwill Other assets Total other assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable 61 Current portion of long-term debt 76 74 Total current liabilities Long-term debt, less current portion Deferred income tax liability Total liabilities Commitments and Contingencies Equity: Common stock, $.01 par value, authorized 20,000,000 shares: 9,603,216 shares issued, 9,600,385 shares outstanding at September 30, 2009; 9,579,743 shares issued and outstanding at December 31, 2008 96 96 Additional paid-in capital Retained earnings Treasury stock at cost (2,831 shares at September 30, 2009) ) Total company stockholders’ equity Noncontrolling interests Total equity $ $ (A) Reference is made to the company’s Annual Report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission in March, 2009. See notes to consolidated financial statements. 2 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (dollars in thousands) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense Stock related compensation expense Increase (decrease) relating to operating activities from: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets Accounts payable ) Accrued expenses ) Income taxes payable ) Net cash provided by operating activities Investing activities: Additions to property and equipment, net of minor disposals ) ) Payments received on physician affiliate loans Acquisition of dialysis centers ) Purchase of noncontrolling interests in subsidiaries ) Other assets Net cash used in investing activities ) ) Financing activities: Line of credit borrowings Line of credit repayments ) ) Payments on other long-term debt ) ) Exercise of stock options 20 Repurchase of stock ) Capital contributions by noncontrolling interests Distribution to noncontrolling interests ) ) Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow Information: Interest paid $ $ Incomes taxes paid $ $ See notes to consolidated financial statements. 3 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
